Title: Bill Empowering the High Court of Chancery to Supply Vacant Offices, [19 May 1778]
From: Virginia Assembly
To: 



[19 May 1778]

Be it enacted by the general assembly that the judges of the high court of chancery or any two of them may before the next term appoint a clerk thereof in the room of him who lately died by writing under their hands and seals and at any time hereafter when that office or the office of serjeant at arms shall by any means become vacant may in like manner appoint a successor and such succeeding clerk or serjeant having in any court of record taken the oaths required by law shall exercise the same power perform the same duty and be intitled to the same fees and profits as he might have exercised performed and been intitled to if he had been appointed in term-time. The clerk of the high court of chancery shall be paid by the treasurer out of any public money that may be in his hands a salary of the rate of by the year until the general assembly shall make such other provision for him as will encourage a man of sufficient ability to accept the office. Any party thinking himself aggrieved by a decree of the court of a county city or borough in chancery and not having entered an appeal from the decree at the time it was pronounced may appeal from such decree at any time within three months after passing this act or within one month after the decree pronounced lodging for that purpose with the clerk of the high court of chancery a copy of the proceedings in the suit and a petition suggesting error in the decree signed by some counsel attending the high court of chancery and also lodging with the petition a bond executed by the appellant or his agent and a surety or sureties with the like condition as is annexed to other appeal bonds and affidavits or solemn affirmations verifying the sufficiency of the sureties and the clerk shall there upon issue a summons against the appellee requiring  him to appear and answer the said petition and appeal and shall also issue a supersedeas if necessary to enjoin from proceeding in execution of the decree and the court shall and may hear and determine the appeal in the same manner as if the appeal had been entered at the time the decree was pronounced.
